Exhibit 10.2

 

ACCO BRANDS CORPORATION

2005 ASSUMED OPTION AND RESTRICTED STOCK UNIT PLAN

 

1. Purpose of Plan

 

In connection with the Distribution and the Merger, certain stock options
granted pursuant to the Fortune Stock Plans (the “Fortune Options”) and certain
stock options granted pursuant to the GBC Stock Plans (the “GBC Options”) will
automatically be converted in accordance with the provisions of the Merger
Agreement so that following the Distribution and Merger the respective grantees
will hold stock options to purchase Common Stock and ACCO Brands Corporation, a
Delaware corporation (“ACCO”), will assume (a) the obligations of Fortune
Brands, Inc., a Delaware corporation (“Fortune”), with respect to the Fortune
Options and (b) the obligations of General Binding Corporation, a Delaware
corporation (“GBC”) with respect to the GBC Options. In addition, pursuant to
the Employee Matters Agreement, certain GBC restricted stock units that have not
vested in full upon consummation of the Merger (“GBC RSUs”) will be converted
into Restricted Stock Units with respect to Common Stock and assumed by ACCO.
This Plan will (a) provide a means for ACCO to perform its obligations with
respect to Fortune Options, GBC Options and GBC RSUs after their conversion and
(b) foster creation of and enhance stockholder value by linking the compensation
of officers and other employees of ACCO and its Subsidiaries (including GBC and
its subsidiaries) after the Merger to an increase in the price of the Common
Stock, thus providing means by which such persons can be motivated and retained.
Subject to the terms and provisions of this Plan, and, in the case of any GBC
Options and GBC RSUs, the GBC Sub-Plan, the Participants will receive (a)
Options that have substantially the same terms and conditions as the converted
Fortune Options or GBC Options from which such Options are derived and (b)
Restricted Stock Units that have substantially the same terms and conditions as
the converted GBC RSUs from which the Restricted Stock Units are derived.

 

2. Definitions

 

As used in the Plan, the following words shall have the following meanings:

 

a. “Acquisition Sub” means Gemini Acquisition Sub, a Delaware corporation and
wholly-owned subsidiary of ACCO.

 

b. “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act, as in effect on July 25, 2005;

 

c. “Board of Directors” means the Board of Directors of ACCO;



--------------------------------------------------------------------------------

d. “Code” means the Internal Revenue Code of 1986, as amended;

 

e. “Committee” means the Compensation Committee of the Board of Directors;

 

f. “Common Stock” means common stock, par value $.01 per share, of ACCO;

 

g. “Company” means ACCO and its Subsidiaries collectively;

 

h. “Disability” has the same meaning as provided in the long-term disability
plan or policy maintained or, if applicable, most recently maintained, by the
Company for the Participant. If no long-term disability plan or policy was ever
maintained on behalf of the Participant or, if the determination of Disability
relates to an Incentive Stock Option, Disability shall mean that condition
described in Section 22(e)(3) of the Code, as amended from time to time. In the
event of a dispute, the determination of a Disability shall be made by the
Committee and shall be supported by advice of a physician competent in the area
to which Disability relates. Subject to the approval of the Committee, a
different definition of Disability may be applicable to a Participant employed
outside the United States who is subject to local disability laws and programs.

 

i. “Distribution” means the pro rata distribution by Fortune of Common Stock to
Fortune Stockholders;

 

j. “Distribution Date” means the date as of which the Distribution is effected;

 

k. “Employee Matters Agreement” means the Employee Matters Agreement, dated as
of March 15, 2005, by and among, Fortune, ACCO and GBC.

 

l. “Exchange Act” means the Securities Exchange Act of 1934, as amended;

 

m. “Fair Market Value” means the average of the high and low sales prices of a
share of Common Stock on the New York Stock Exchange, Inc. composite tape (or if
such Common Stock is not then traded on the New York Stock Exchange, on the
stock exchange or over-the-counter market on which Common Stock is principally
trading) on the date of measurement, and if there were no trades on such
measurement date, on the day on which a trade occurred next preceding such
measurement date, provided, however, that if the

 

2



--------------------------------------------------------------------------------

measurement date is a Sunday and the following Monday is a day on which trades
occur, the average of the high and low sale prices of a share of Common Stock on
such Monday shall be used, and provided further, however, that the Committee may
provide that Fair Market Value means the price of a share of Common Stock on the
New York Stock Exchange, Inc. at the time of delivery of shares of Common Stock
in payment of the exercise price pursuant to Section 4(d);

 

n. “Fortune Stock Plans” means the Fortune 2003 Long-Term Incentive Plan and the
Fortune 1999 Long-Term Incentive Plan;

 

o. “GBC Stock Plans” means the GBC 1989 Stock Option Plan, as amended and
restated, the GBC 2001 Stock Incentive Plan for Employees and the GBC
Non-Employee Directors 2001 Stock Option Plan;

 

p. “GBC Sub-Plan” means the Sub-Plan A attached as Attachment A to the Plan.

 

q. “Merger” means the merger of Acquisition Sub and GBC;

 

r. “Merger Agreement” means the Agreement and Plan of Merger, dated as of March
15, 2005, as amended, by and among Fortune, Acquisition Sub and GBC;

 

s. “Option” means an option to purchase Common Stock derived from the conversion
of a Fortune Option or a GBC Option in connection with the Distribution and the
Merger and in accordance with the Merger Agreement;

 

t. “Participant” means any person who immediately prior to the Distribution held
one or more outstanding Fortune Options, or immediately prior to the Merger held
one or more outstanding GBC Options or GBC RSUs;

 

u. “Plan” means this ACCO Brands Corporation 2005 Assumed Option and RSU Plan;

 

v. “Restricted Stock Unit” means a restricted stock unit converted from a GBC
RSU in connection with the Merger and in accordance with the Employee Matters
Agreement that entitles a Participant to receive at a specified future date,
payment of an amount equal to all or a portion of the Fair Market Value of a
specified number of shares of Common Stock at the end of a specified period;

 

w. “Retirement” means termination of employment on or after attaining age 55 and
completion of at least five years of service with the

 

3



--------------------------------------------------------------------------------

Company, provided that Retirement shall not include termination of employment by
reason of failure to maintain work performance standards, violation of Company
policies or dishonesty or other misconduct prejudicial to the Company;

 

x. “Subsidiary” means any corporation or entity, other than ACCO, in an unbroken
chain of corporations or other entities beginning with ACCO, if each of the
corporations or other entities other than the last corporation or entity in the
unbroken chain owns 50% or more of the voting stock in one of the other
corporations in such chain, except that with respect to Incentive Stock Options,
“Subsidiary” means “subsidiary corporation” as defined in Section 424(f) of the
Code.

 

3. Administration of Plan

 

The Plan shall be administered by the Committee whose members shall be appointed
by the Board of Directors and consisting of at least three members of the Board
of Directors. The members of the Committee shall qualify to administer the Plan
for purposes of Rule 16b-3 (and any other applicable rule) promulgated under
Section 16(b) of the Exchange Act and must be independent directors under the
New York Stock Exchange rules as well as outside directors for purposes of
Section 162(m) of the Code. The Committee may adopt its own rules of procedure,
and the action of a majority of the Committee, taken at a meeting, or taken
without a meeting by unanimous written consent of the members of the Committee,
shall constitute action by the Committee. The Committee shall have the power and
authority to administer, construe and interpret the Plan, to make rules for
carrying it out and to make changes in such rules. The Committee may delegate to
ACCO certain administrative, reporting and similar tasks.

 

4. Options

 

a. Options under the Plan derived from converted Fortune Options entitle the
holders thereof to purchase such numbers of shares of Common Stock at such
exercise prices as shall be determined pursuant to resolutions to be adopted by
Fortune’s Compensation and Stock Option Committee of its Board of Directors
before the Distribution and the Merger in accordance with the Merger Agreement
and otherwise have the same terms and conditions as the Fortune Options from
which they are derived; provided, however, that references to Fortune shall be
changed to ACCO, references to the applicable Fortune Stock Plan shall be
changed to the Plan, and the purchase price of the shares of Common Stock
received upon exercise of any such Option shall be payable as provided in
Paragraph (d) of this Section 4.

 

4



--------------------------------------------------------------------------------

b. Options under the Plan derived from converted GBC Options entitle the holders
thereof to purchase the same number of shares of Common Stock at the same
exercise prices as the number of shares of GBC common stock and exercise prices
of the GBC Options immediately before the Distribution and the Merger in
accordance with the Merger Agreement and otherwise have the same terms and
conditions as the GBC Options from which they are derived; provided, however,
that references to GBC shall be changed to ACCO, references to the applicable
GBC Stock Plan shall be changed to the Plan (including the GBC Sub-Plan as
appropriate) and the purchase price of the Common Stock received upon exercise
of any such option shall be payable as provided in Paragraph (d) of this Section
4.

 

c. Exercise of an Option, if derived from a converted Fortune Option, shall be
conditioned upon the Participant named therein having remained in the employ of
the Company for at least one year after the original date of the grant of the
applicable converted Fortune Option; provided, however, that this condition
shall not be applicable in the event of the death of the Participant or as
otherwise provided in Section 8(b). Such Option shall be exercisable in whole or
in part from time to time during the period beginning at the completion of the
required employment time stated in the Option and ending at the expiration of
ten years from the original date of grant of the applicable converted Fortune
Option, except for death as aforesaid and unless an earlier expiration date was
stated in the converted Fortune Option or the Option shall cease to be
exercisable pursuant to Section 4(e) below.

 

d. Payment in full of the Option price shall be made upon exercise of each
Option and may be made in cash, by the delivery of shares of Common Stock with a
Fair Market Value equal to the Option price, provided the Participant has held
such shares for a period of at least one year, or by a combination of cash and
such shares that have been held by the Participant for a period of at least six
months whose Fair Market Value together with such cash shall equal the Option
price. The Committee may also permit Participants, either on a selective or
aggregate basis, simultaneously to exercise Options and sell the shares of
Common Stock thereby acquired pursuant to a brokerage or similar arrangement,
approved in advance by the Committee, and use the proceeds from such sale as
payment of the purchase price of such shares.

 

e. If a Participant’s employment with the Company terminates other than by
reason of the Participant’s death, Disability or Retirement, the Participant’s
Option, if derived from a Fortune Option, shall terminate and cease to be
exercisable after the period following termination set forth in such Fortune
Option, except as otherwise provided in Section 8(b).

 

5



--------------------------------------------------------------------------------

f. If a Participant’s employment with the Company terminates by reason of death,
Disability or Retirement, the Participant’s Option, if derived from a Fortune
Option, shall continue to be exercisable until the expiration date stated in the
Option.

 

g. In the case of a Participant whose principal employer is a Subsidiary, then
such Participant’s employment shall be deemed to be terminated for purposes of
this Section 4 as of the date on which such principal employer is no longer a
Subsidiary and thus the Option shall terminate and cease to be exercisable three
months thereafter.

 

h. Each Option, if derived from a converted Fortune Option, shall contain a
Limited Right to receive cash in lieu of shares under the circumstances set
forth in Section 8(b).

 

i. The holder of an Option who decides to exercise the Option in whole or in
part shall give notice to the Secretary of ACCO or his delegate of such exercise
in writing on a form approved by the Committee. Any exercise shall be effective
as of the date specified in the notice of exercise, but not earlier than the
date the notice of exercise, together with payment in full of the Option price,
is actually received and in the hands of the Secretary of ACCO or his delegate.

 

j. Shares of Common Stock subject to the unexercised portion of any terminated,
forfeited or cancelled Option shall not be available for future grants of
Options.

 

k. Repricing of Options shall not be permitted. For this purpose, a “repricing”
means any of the following (or any other action that has the same effect as any
of the following): (A) changing the terms of an Option to lower its Option
price; (B) any other action that is treated as a “repricing” under generally
accepted accounting principles; and (C) canceling an Option at a time when its
Option price is equal to or less than the Fair Market Value of the underlying
stock in exchange for another Option, restricted stock or other equity award,
unless the cancellation and exchange occurs in connection with an event set
forth in Section 8. Such cancellation and exchange would be considered a
“repricing” regardless of whether it is treated as a “repricing” under generally
accepted accounting principles and regardless of whether it is voluntary on the
part of the Participant.

 

6



--------------------------------------------------------------------------------

5. Restricted Stock Units

 

Restricted Stock Units under the Plan shall have the same terms and conditions
as the GBC RSUs from which they are derived (other than vesting terms, as
required by the Employee Matters Agreement), provided, however, that references
to the “Company” in any RSU agreement applicable thereto shall mean ACCO instead
of GBC and references to the GBC 2001 Stock Incentive Plan for Employees shall
be changed to the Plan (and the GBC Sub-Plan as appropriate).

 

6. Limitations and Conditions

 

a. The total number of shares of Common Stock that may be delivered upon
exercise of Options shall not exceed the number (presently estimated to be
approximately 4,904,456 shares) necessary to provide for the exercise of Options
derived from converted Fortune Options and GBC Options and the number of shares
that may be delivered on vesting of Restricted Stock Units shall not exceed the
number (presently estimated to be approximately 126,342 shares) for Restricted
Stock Units derived from GBC RSU’s pursuant to the Merger Agreement and the
Employee Matters Agreement, subject to any further adjustments provided for
herein. The estimated share maximums provided above have been determined using
the calculation methodology shown on Exhibit A hereto but are based on the
number of Fortune Options, GBC Options and GBC RSUs outstanding as of July 11,
2005 and, for purposes of calculating the number of Options derived from
converted Fortune Options, the closing prices per share of Fortune common stock
and GBC common stock on July 11, 2005. Such share maximums will automatically be
adjusted after the Merger to reflect the number of Fortune Options outstanding
immediately prior to the Distribution and GBC Options and GBC RSUs outstanding
immediately prior to the Merger and, for purposes of calculating the number of
Options derived from converted Fortune Options, the closing price per share of
Fortune common stock on the date of the Distribution and Merger and the opening
price per share of Common Stock on the first business day after the Distribution
and Merger. Such total number of shares may consist, in whole or in part, of
unissued shares or reacquired shares.

 

b. An Option, if derived from a converted Fortune Option, or portion thereof
shall not be transferable by the Participant otherwise than by will or by the
laws of descent and distribution, except that such Option may be transferred
pursuant to a domestic relations order or, to the extent permitted in the
applicable Option, by gift to any member of the Participant’s immediate family
or to a trust for the benefit of such immediate family members. During the
lifetime of the Participant, an Option, if derived from a converted Fortune
Option, shall be exercisable only by the Participant unless it has been
transferred to an immediate

 

7



--------------------------------------------------------------------------------

family member of the holder or to a trust for the benefit of such immediate
family members, in which case it shall be exercisable only by such transferee.
For the purpose of this provision, a “family member” shall have the meaning set
forth in the General Instructions to Form S-8 Registration Statement under the
Securities Act of 1933.

 

c. No person who holds an Option or Restricted Stock Unit under the Plan shall
have any rights of a stockholder (i) as to shares under option until, after
proper exercise of the Option, such shares have been recorded on ACCO’s official
stockholder records as having been issued or transferred, or (ii) as to shares
to be delivered following the vesting of a Restricted Stock Unit until, after
such vesting occurs, such shares shall have been recorded on ACCO’s official
stockholder records as having been issued or transferred.

 

d. ACCO shall not be obligated to deliver any shares until they have been listed
(or authorized for listing upon official notice of issuance) upon each stock
exchange upon which outstanding shares of such class at the time are listed nor
until there has been compliance with such laws or regulations as ACCO may deem
applicable. ACCO shall use its best efforts to effect such listing and
compliance. No fractional shares shall be delivered.

 

e. Nothing contained herein shall affect the right of the Company to terminate
any Participant’s employment at any time or for any reason.

 

7. Transfers and Leaves of Absence

 

For purposes of the Plan: (a) a transfer of a Participant’s employment without
an intervening period from ACCO to a Subsidiary or vice versa, or from one
Subsidiary or another entity in which ACCO owns, directly or indirectly, an
equity interest to another, or vice versa, shall not be deemed a termination of
employment and such Participant shall be deemed to remain in the employ of the
Company, and (b) a Participant who is granted in writing a leave of absence
shall be deemed to have remained in the employ of the Company during such leave
of absence.

 

8. Stock Adjustments, Change in Control and Divestitures

 

a. In the event of any merger, consolidation, stock or other non-cash dividend,
extraordinary cash dividend, split-up, spin-off, combination or exchange of
shares, reorganization or recapitalization or change in capitalization, or any
other similar corporate event, the Committee may make such adjustments in (i)
the aggregate number of shares subject to the Plan and the number of shares that
are subject to Options or Restricted Stock Units to any individual Participant
as

 

8



--------------------------------------------------------------------------------

set forth in Section 6(a), (ii) the number and kind of shares that are subject
to any Option (including any Option outstanding after termination of employment)
and the Option price per share without any change in the aggregate Option price
to be paid therefor upon exercise of the Option, (iii) the number and kind of
shares of Common Stock covered by a Restricted Stock Unit, and (iv) the number
of outstanding dividend equivalents, as the Committee shall deem appropriate in
the circumstances. The determination by the Committee as to the terms of any of
the foregoing adjustments shall be conclusive and binding.

 

b. Change in Control.

 

(i) In the event of a Change in Control (as defined in Section 8(b)(iii)), then
each Option, if derived from a converted Fortune Option, held by a Participant
that is not then exercisable shall become immediately exercisable and shall
remain exercisable as provided in Section 4 notwithstanding anything to the
contrary in the first sentence of Section 4(c). In addition, the Committee may
determine at any time prior to such Change in Control and provide in the Option
agreement, that each Limited Right outstanding at the time of such Change in
Control shall be deemed to be automatically exercised as of the date of such
Change in Control or as of such other date during the 60-day period beginning on
the date of such Change in Control as the Committee may determine prior to such
Change in Control. In the event that the Limited Right is not automatically
exercised, the Participant may during the 60-day period beginning on the date of
the Change in Control (such 60-day period being herein referred to as the
“Extended Exercise Period”), in lieu of exercising such Option in whole or in
part, exercise the Limited Right (or part thereof) pertaining to such Option.
Such Participant, whether the exercise is pursuant to his election or automatic
pursuant to the terms hereof, shall be entitled to receive in cash an amount
determined by multiplying the number of shares subject to such Option (or part
thereof) by the amount by which the exercise price of each share is exceeded by
the fair market value of such shares at the date of exercise. A Limited Right
shall be exercised in whole or in part by giving written notice of such exercise
on a form approved by the Committee to the Secretary of ACCO or his delegate,
except that no such written notice shall be required in the event such Limited
Right is automatically exercised pursuant to the terms hereof. The exercise
shall be effective as of the date specified in the notice of exercise, but not
earlier than the date the notice of exercise is actually received and in the
hands of the Secretary of ACCO or his delegate. In the event the last day of a
Limited Right Exercise Period shall fall on a day that is not a business day,
then the last day thereof shall be deemed to be

 

9



--------------------------------------------------------------------------------

the next following business day. To the extent an Option is exercised in whole
or in part, the Limited Right in respect of such Option shall terminate and
cease to be exercisable. To the extent a Limited Right is exercised in whole or
in part, the Option (or part thereof) to which such Limited Right pertains shall
terminate and cease to be exercisable.

 

(ii) Notwithstanding anything to the contrary in the first sentence of Section
4(c) or in Section 4(e), the provisions of this Section 8(b)(ii) will be
applicable in the event of a termination of a Participant’s employment on or
after a Change in Control and prior to the expiration of the Extended Exercise
Period applicable thereto. No Option, if derived from a converted Fortune
Option, or Limited Right related thereto held by a Participant shall terminate
or cease to be exercisable as a result of his termination of employment on or
after a Change in Control and prior to the expiration of the Extended Exercise
Period applicable thereto, but shall be exercisable throughout the Extended
Exercise Period applicable thereto; provided, however, that in no event shall
any Option be exercisable after ten years from its date of grant (except in the
event of death as provided in Section 4(e)). However, in the event such Option
has not, on the date of termination, been held for more than six months from the
date of grant of the converted Fortune Option from which it was derived, the
preceding sentence shall apply only if such Participant has been terminated
other than for just cause (as hereinafter defined) or has voluntarily terminated
his employment because he in good faith believes that as a result of such Change
in Control he is unable effectively to discharge his duties or the duties of the
position he occupied immediately prior to such Change in Control or because of a
diminution in his aggregate compensation or in his aggregate benefits below that
in effect immediately prior to such Change in Control. For purposes hereof,
termination shall be for “just cause” only if such termination is based on
fraud, misappropriation or embezzlement on the part of the Participant which
results in a final conviction of a felony. Nothing in this Section 8(b) shall
impair any rights otherwise provided in the Plan in respect of a Participant’s
Options, if derived from converted Fortune Options, in the event of his death,
disability or Retirement.

 

(iii) A “Change in Control” shall be deemed to have occurred if (A) any person
(as that term is used in Sections 13(d) and 14(d) of the Exchange Act, as in
effect on July 25, 2005) is or becomes the beneficial owner (as that term is
used in Section 13(d) of the Exchange Act, and the rules and regulations
promulgated thereunder, as in effect on July 25, 2005), of 20% or more of the
combined voting power of the then

 

10



--------------------------------------------------------------------------------

outstanding voting securities entitled to vote generally in the election of
directors (“Voting Securities”) of ACCO, excluding, however, the following: (1)
any acquisition directly from ACCO, other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from ACCO, (2) any acquisition by ACCO or a Subsidiary
of ACCO, (3) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by ACCO or entity controlled by ACCO, or (4) any
acquisition pursuant to a transaction that complies with clauses (1), (2) and
(3) of Section 8(b)(iii)(C); (B) individuals who constitute the Board of
Directors of ACCO immediately subsequent to the spin-off of ACCO by Fortune (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors, provided that any individual becoming a director subsequent
to such spin-off whose election, or nomination for election by ACCO’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as through such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the directors of ACCO or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the ACCO Board of
Directors; (C) ACCO shall be merged or consolidated with, or, in any transaction
or series of transactions, substantially all of the business or assets of ACCO
shall be sold or otherwise acquired by, another corporation or entity unless, as
a result thereof, (1) the stockholders of ACCO immediately prior thereto shall
beneficially own, directly or indirectly, at least 60% of the combined Voting
Securities of the surviving, resulting or transferee corporation or entity
(including, without limitation, a corporation that as a result of such
transaction owns ACCO or all or substantially all of ACCO’s assets either
directly or through one or more subsidiaries) (“Newco”) immediately thereafter
in substantially the same proportions as their ownership immediately prior to
such corporate transaction, (2) no person beneficially owns (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, and the rules and
regulations promulgated thereunder (as in effect on July 25, 2005)), directly or
indirectly, 20% or more, of the combined Voting Securities of Newco immediately
after such corporate transaction except to the extent that such ownership of
ACCO existed prior to such corporate transaction and (3) more than 50% of the
members of the Board of Directors of Newco shall be Incumbent Directors; or (D)
the

 

11



--------------------------------------------------------------------------------

stockholders of ACCO approve a complete liquidation or dissolution of ACCO.

 

(iv) Notwithstanding the foregoing, none of Lane Industries, Inc., a Delaware
corporation (“Lane”) or its Affiliates and Associates shall be deemed to be a
person triggering a “Change in Control” as that term is defined in Section
8(b)(iii)(A) hereof, unless Lane and its Affiliates and Associates are or become
the beneficial owners (as that term is used in Section 13(d) of the Exchange
Act, and the rules and regulations promulgated thereunder, as in effect on July
25, 2005), of a percentage of the shares of Common Stock then outstanding equal
to (A) the percentage they collectively own immediately after completion of the
Merger, plus (B) 5%.

 

(v) Notwithstanding the foregoing, a person shall not be deemed to be a person
triggering a “Change in Control” as that term is defined in Section 8(b)(iii)(A)
hereof solely by reason of the acquisition of shares of Common Stock from Lane
as part of the exercise of remedies under the Amended and Restated Pledge
Agreement dated as of April 26, 2002, as amended, between Lane and Harris Trust
and Savings Bank, as agent (the “Pledge Agreement”) following an Event of
Default (as such term is defined in the Pledge Agreement).

 

(vi) Notwithstanding the foregoing, neither Fortune nor any Affiliate or
Associate of Fortune shall be deemed to be a person triggering a “Change in
Control” as that term is defined in Section 8(b)(iii)(A) hereof as a result of
its ownership of capital stock of ACCO prior to the pro rata distribution of
shares of Common Stock by Fortune to its stockholders.

 

c. At any time after the effectiveness of the merger and in the case of a
Participant whose principal employer is a Subsidiary, then such Participant’s
employment shall be deemed to be terminated for purposes of Section 5 as of the
date on which such principal employer ceases to be a Subsidiary (the
“Divestiture Date”) and, except to the extent otherwise determined by the
Committee and set forth in the applicable restricted stock unit agreement, all
such Restricted Stock Units shall become nonforfeitable and shall be paid out on
the Divestiture Date (A) as if all conditions or restrictions applicable thereto
had been completed or satisfied, but (B) prorated for the portion of the
relevant Performance Period or other period ending on the Divestiture Date, all
as determined by the Committee.

 

d. In the event of a termination of the Plan, then each Participant’s employment
shall be deemed to be terminated for purposes of Section 5 as of the

 

12



--------------------------------------------------------------------------------

date of such termination of the Plan and, except to the extent otherwise
determined by the Committee and set forth in the applicable agreement, the
foregoing provisions of Section 8(c) shall apply to such Participant’s
Restricted Stock Units with the same effect as if the date of such termination
of the Plan were a Divestiture Date.

 

9. Plan and GBC Sub-Plan Conflicts

 

In the event of any conflict between the Plan and the GBC Sub-Plan as they
relate to Options derived from converted GBC Options and to Restricted Stock
Units derived from converted GBC RSUs, the terms of the GBC Sub-Plan shall
govern.

 

10. Taxes

 

ACCO shall have the right to deduct from any cash payment made under the Plan
any federal, state or local income or other taxes required by law to be withheld
with respect to such payment. It shall be a condition to the obligation of ACCO
to deliver shares upon the exercise of an Option, or payment of Restricted Stock
Units or that the Participant pay to ACCO such amount as may be requested by
ACCO for the purpose of satisfying any liability for such withholding taxes. Any
Option Agreement or agreement between ACCO and a Participant that sets forth the
terms, conditions and limitations applicable to a Restricted Stock Unit, may
provide that the Participant may elect, in accordance with any conditions set
forth in such Option or Restricted Stock Unit, to pay any withholding taxes in
shares of Common Stock.

 

11. Effective Date

 

The Plan shall be effective as of the date of the Distribution and Merger.

 

13



--------------------------------------------------------------------------------

EXHIBIT A

 

Calculation Methodology to Determine the Total

Number of Options and Restricted Stock Units Under the Frozen Plan

 

1. Each Fortune Option outstanding and unvested immediately prior to the
Distribution and held by an employee or former employee of ACCO or one of its
Subsidiaries shall be converted into an Option to purchase a number of shares of
Common Stock at an exercise price determined as provided below.

 

(a) (i) The number of shares of Common Stock to be subject to an Option derived
from a converted Fortune Option shall equal the product of (A) the number of
shares of Fortune common stock subject to such Fortune Option multiplied by (B)
the quotient of (x) the Pre-Distribution Fortune Common Stock Price divided by
(y) the ACCO Common Stock Price, provided that any fractional shares of Common
Stock resulting from such multiplication shall be rounded down to the nearest
whole share.

 

(ii) The exercise price per share of Common Stock subject to each Option derived
from a converted Fortune Option shall equal the product of (A) the exercise
price per share of Fortune common stock under such Fortune Option multiplied by
(B) the quotient of (x) the ACCO Common Stock Price divided by (y) the
Pre-Distribution Fortune Common Stock Price, provided that such exercise price
shall be rounded up to the nearest whole cent.

 

(b) “ACCO Common Stock Price” shall mean the trading price per share of Common
Stock trading “regular way” based on the first trade reported on the NYSE
Composite Transactions reporting system on the first full NYSE trading day
immediately following the time of the Distribution.

 

(c) “Pre-Distribution Fortune Common Stock Price” shall mean the trading price
per share of Fortune common stock trading “regular way” (i.e., with due bills
and including the value of the Common Stock to be distributed in respect
thereof) based on the last trade reported on the NYSE Composite Transactions
reporting system on the last full NYSE trading day immediately preceding the
time of the Distribution (which may be the date of the Distribution).

 

2. Each GBC Option that is outstanding immediately prior to the Merger shall, at
the time of the Merger, cease to represent a right to acquire shares of GBC
common stock and automatically be converted into an Option to purchase the
number of shares of Common Stock equal to the number of shares of GBC common
stock subject to such GBC Option immediately prior to the Merger, at an exercise
price per share equal to the exercise price specified in such GBC Option
immediately prior to the Merger.



--------------------------------------------------------------------------------

3. Each GBC RSU outstanding at the time of the Merger that has not vested in
full upon consummation of the Merger shall be converted into a Restricted Stock
Unit.

 

2



--------------------------------------------------------------------------------

ACCO BRANDS CORPORATION

2005 ASSUMED OPTION AND RESTRICTED STOCK UNIT PLAN

Sub-Plan A

(General Binding Corporation 1989 Stock Option Plan, as amended and restated;

General Binding Corporation 2001 Stock Incentive Plan for Employees; and

General Binding Corporation Non-Employee Directors 2001 Stock Option Plan)

 

1. General

 

The additional terms and conditions detailed below are to be read in conjunction
with the terms and conditions of the ACCO Brands Corporation 2005 Assumed Option
and Restricted Stock Unit Plan (the “Plan”). Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Plan. These
additional terms and conditions apply only to Options derived from the
conversion of GBC Options, and Restricted Stock Units derived from the
conversion of GBC RSUs, outstanding immediately prior to the effectiveness of
the Merger under the General Binding Corporation 1989 Stock Option Plan, as
amended and restated, the General Binding Corporation 2001 Stock Incentive Plan
for Employees and the General Binding Corporation Non-Employee Directors 2001
Stock Option Plan. The terms and conditions of the Plan, as amended from time to
time, shall, together with the terms and conditions set out in this Sub-Plan A,
govern the Options derived from such GBC Options and the Restricted Stock Units
derived from such GBC RSUs, and unless the context dictates otherwise, all
references herein to this Sub-Plan A shall include the terms and conditions of
the Plan. In the event of any conflict between the terms and conditions of the
Plan and the terms and conditions of this Sub-Plan A, the terms and conditions
of this Sub-Plan A shall control, with respect to options derived from the
conversion of GBC Options and Restricted Stock Units derived from the conversion
of GBC RSUs.

 

2. Definitions

 

For purposes of this Sub-Plan A, the following terms shall have the meanings set
forth below:

 

a. “ACCO” means ACCO Brands Corporation, a Delaware corporation.

 

b. “Award Agreement” means, with respect to each Option or Restricted Stock
Unit, the signed written agreement setting forth the terms and conditions of the
Option or Restricted Stock Unit under this Sub-Plan A, including, to the extent
a separate agreement is not executed by ACCO, any such



--------------------------------------------------------------------------------

agreement governing the GBC Option or GBC RSU from which such Option or
Restricted Stock Unit is derived.

 

c. “Cause” means either (i) gross misconduct in, or the continued and willful
refusal by the Participant after written notice by ACCO to make himself
available for the performance of the Participant’s duties for ACCO or a
Subsidiary; or (ii) conviction for a felony for a matter related to ACCO or a
Subsidiary.

 

d. “Disability” means the permanent and total inability by reason of mental or
physical infirmity, or both, of a Participant to perform the work customarily
assigned to the Participant, as determined by a medical doctor selected or
approved by the Committee. Such determination shall also conclude that it is
either not possible to determine when such Disability will terminate or that it
appears probable that such Disability will be permanent during the remainder of
said Participant’s lifetime.

 

e. “Dividend Equivalent” means, with respect to a Restricted Stock Unit, the
amount of each cash dividend ACCO would have paid to a holder of Restricted
Stock Units as if the holder were the record owner of the shares of common
stock, par value $.01 per share, of ACCO covered by the Restricted Stock Units
on the record date for the dividend payment.

 

f. “Retirement” means, with respect to a Participant, termination of employment
other than for Cause, after the Participant’s sum of age and years of service
equals at least 75.

 

g. “Rule 16b-3” means Rule 16b-3 or any successor or comparable rule or rules
promulgated by the Securities and Exchange Commission under Section 16(b) of the
Exchange Act, applicable to Options or Restricted Stock Units under the Plan.

 

h. “2001 GBC Stock Plans” means the General Binding Corporation 2001 Stock
Incentive Plan for Employees and the General Binding Corporation Non-Employee
Directors 2001 Stock Option Plan.

 

3. Options

 

a. Exercise of Options. Options under the Plan shall be exercisable at such
times and be subject to such restrictions and conditions as stated in the
applicable Award Agreement, provided that, to the extent required to comply with
Rule 16b-3, no Option derived from a GBC Option granted to a Participant who is

 

2



--------------------------------------------------------------------------------

subject to Section 16(a) of the Exchange Act, shall be exercisable within the
first six months of the term of the original option, unless death or Disability
of the Participant occurs during such period. Each Option which is intended to
qualify as an incentive stock option pursuant to Section 422 of the Code shall
comply with the applicable provisions of the Code pertaining to such Options.

 

b. Termination. Subject to any other termination provisions contained in this
Sub-Plan A and notwithstanding the exercise periods set forth in the Award
Agreement, exercise of an Option will always be subject to the following:

 

(i) Termination of Employment or Due to Death, Disability, or Retirement or
after a Change in Control. Except as may otherwise be provided in the Award
Agreement, in the event the employment of a Participant is terminated by reason
of death, Disability, or Retirement, or, for an Option derived from a GBC Option
under either of the 2001 GBC Stock Plans, after a Change in Control following
the Merger, any outstanding Options whether or not then exercisable, may be
exercised at any time prior to the expiration date of the Options or within one
(1) year after such date of termination of employment, whichever period is the
shorter. However, in the case of incentive stock options, the favorable tax
treatment prescribed under Section 422 of the Code shall not be available (in
which case such Option shall thereafter be treated as a nonqualified stock
option for its remaining term) if: (a) in the case of a termination of
employment due to Retirement or, for an Option derived from a GBC Option under
either of the 2001 GBC Stock Plans, following a Change in Control following the
Merger, such Options are not exercised within three (3) months after the date of
termination; or (b) in the case of termination of employment due to Disability,
such Options are not exercised within twelve (12) months after the date of
termination, provided such Disability constitutes total and permanent disability
as defined in Section 22(e)(3) of the Code.

 

(ii) Other Termination of Employment. If prior to a Change in Control following
the Merger, the employment of the Participant shall terminate for any reason
other than death, Disability, Retirement, voluntarily on the part of the
employee, or involuntarily for Cause, any outstanding Options which were
immediately exercisable at the date of termination, may be exercised at any time
prior to the expiration date of the Option or three months after such date of
termination of employment, whichever first occurs. Where termination of
employment is voluntary on the part of the employee or involuntarily for Cause,
rights under all

 

3



--------------------------------------------------------------------------------

Options shall terminate immediately upon termination of employment.
Notwithstanding the provisions of any other agreement or understanding,
Participants receiving severance benefits following termination of active
employment shall have a period of twelve months after termination of active
employment, or, if longer, their approved severance period, during which to
exercise Options to the extent that the Options are exercisable during such
twelve month or longer approved severance period, and the Options shall lapse
and cease to be exercisable at the end of such twelve month or longer approved
severance period.

 

c. Nontransferability of Options. Except as provided below, no Option under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, otherwise than by will or by the laws of descent and distribution.
Further, all of a Participant’s Options under the Plan shall be exercisable
during his lifetime only by such Participant. Notwithstanding the foregoing, the
Committee may, in its discretion, authorize all or a portion of a Participant’s
Options (other than incentive stock options) to be on terms which permit
transfer by such Participant to:

 

(i) the spouse, children or grandchildren of the Participant (“Immediate Family
Members”);

 

(ii) a trust or trusts for the exclusive benefit of such Immediate Family
Members; or

 

(iii) a partnership in which such Immediate Family Members are the only
partners;

 

provided that:

 

(i) there may be no consideration for any such transfer;

 

(ii) the Award Agreement pursuant to which such Options are granted expressly
provides for transferability in a manner consistent with this Section 3; and

 

(iii) subsequent transfers of transferred Options shall be prohibited except
transfers back to the Participant.

 

Following a transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to the transfer,
provided that the term “Participant” shall be deemed to refer to the transferee.
The provisions of this

 

4



--------------------------------------------------------------------------------

Sub-Plan A relating to the period of exercisability and expiration of the Option
shall continue to be applied with respect to the original Participant, and the
Option shall be exercisable by the transferee only to the extent, and for the
periods, set forth in this Sub-Plan A.

 

4. Restricted Stock Units

 

a. Vesting of Restricted Stock Units. Notwithstanding anything to the contrary
in the applicable Award Agreement, subject to the terms of Section 4(d) below,
Restricted Stock Units shall vest on February 26, 2007 as long as the
Participant is employed by GBC or one of its Affiliates on such date and shall
not be dependent on the achievement of any performance goals during any period
prior to such date. Notwithstanding any other provisions of the Plan or the
applicable Award Agreement, upon the occurrence of a Change in Control following
the Merger, all restrictions on Restricted Stock Units held by a Participant who
is an employee of GBC or one of its Subsidiaries shall lapse, the vesting period
shall expire and such Restricted Stock Units shall become vested in full.

 

b. Distribution of Stock. Upon the vesting of the Restricted Stock Units held by
a Participant, the Participant shall, without payment on his part, be entitled
to receive a distribution in shares of Common Stock equal to the number of
Restricted Stock Units with respect to which the vesting period has expired.
Further upon such expiration, the Participant shall be entitled, if specified in
his Award Agreement, to receive a cash payment in an amount equal to the
Dividend Equivalents, if any, which have accrued with respect to such Restricted
Stock Units. Payment of any Dividend Equivalents shall be made no later than two
and one-half months after the end of the calendar year in which the Restricted
Stock Units vest.

 

c. Restrictions on Stock Transferability. The Committee may impose such
restrictions on any shares of Common Stock distributed pursuant to the vesting
of Restricted Stock Units as it may deem advisable, including, without
limitation, imposing an additional restriction period during which such shares
of Common Stock may not be transferred by the Participant, restrictions under
the applicable Federal securities law, under the requirements of any stock
exchange upon which such shares of Common Stock are then listed and under any
blue sky or state securities laws applicable to such shares.

 

d. Termination of Employment Due to Death, Disability or Retirement. In the
event the employment of a Participant is terminated by reason

 

5



--------------------------------------------------------------------------------

of death, Disability or Retirement, the vesting period shall expire and
Restricted Stock Units shall vest to the extent set forth in the applicable
Award Agreement.

 

e. Other Termination of Employment. Except as otherwise provided in the
applicable Award Agreement, if prior to a Change in Control the employment of
the Participant shall terminate for any reason other than death, Disability or
Retirement, any Restricted Stock Units which are not vested at the time of such
termination shall be forfeited and no distribution shall be made with respect
thereto. Where termination of employment is involuntarily for Cause, rights
under all Restricted Stock Units and any shares subject to an unexpired vesting
period shall terminate immediately upon termination of employment and such
Restricted Stock Units and shares shall be forfeited.

 

f. Nontransferability of Restricted Stock Units. No Restricted Stock Unit under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, otherwise than by will or by the laws of descent and distribution.

 

5. Change in Control

 

a. In General. Following the Merger, in the event of a Change in Control of
ACCO, as defined in Section 5(b) below, all Restricted Stock Units shall vest
100% and all restriction periods thereunder shall expire.

 

b. Definition. For purposes of the Plan, following the Merger, a “Change in
Control” shall mean the first to occur of:

 

(i) Any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act,
excluding for this purpose, (A) ACCO or any subsidiary of ACCO, or (B) any
employee benefit plan of ACCO or any subsidiary of ACCO, or any person or entity
organized, appointed or established by ACCO for or pursuant to the terms of any
such plan which acquires beneficial ownership of voting securities of ACCO, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly of securities of ACCO representing more than 50% of
the combined voting power of ACCO’s then outstanding securities; provided,
however, that no Change in Control will be deemed to have occurred as a result
of a change in ownership percentage resulting solely from an acquisition of
securities by ACCO; and provided further that no Change in Control will be
deemed to have occurred if a person inadvertently acquires an ownership interest
of more than 50% but then promptly reduces that ownership interest below 50%; or

 

6



--------------------------------------------------------------------------------

(ii) During any two (2) consecutive years (not including any period beginning
prior to the Merger), individuals who at the beginning of such two (2) year
period constitute the Board of Directors of ACCO and any new director (except
for a director designated by a person who has entered into an agreement with
ACCO to effect a transaction described elsewhere in this definition of Change in
Control) whose election by the Board or nomination for election by ACCO’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved cease for
any reason to constitute at least a majority of the Board; or

 

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of ACCO (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of ACCO immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such Business Combination (including, without limitation, a
company which as a result of such transaction owns ACCO or all or substantially
all of ACCO’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the outstanding voting securities of ACCO; or

 

(iv) Approval by the stockholders of ACCO of a complete liquidation or
dissolution of ACCO.

 

6. Term of Plan.

 

a. This Sub-Plan A will terminate (i) with regard to Options derived from GBC
Options, when all such Options have been exercised or expired and (ii) with
regard to Restricted Stock Units derived from GBC RSUs, when all such Restricted
Stock Units have been paid or forfeited.

 

7